USCA4 Appeal: 22-6379      Doc: 9         Filed: 08/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6379


        UNITED STATES OF AMERICA,

                             Petitioner - Appellee,

                      v.

        DUANE LETROY BERRY,

                             Respondent - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:20-hc-02085-BR)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Duane Letroy Berry, Appellant Pro Se. Genna Danelle Petre, Special Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6379      Doc: 9         Filed: 08/26/2022    Pg: 2 of 2




        PER CURIAM:

               Duane Letroy Berry seeks to appeal the district court’s order denying his motion to

        dismiss the civil commitment proceeding pending against him. This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-47 (1949). The order Berry seeks to appeal is neither a final

        order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

        appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      DISMISSED




                                                    2